        Case 19-33400-bjh7 Doc 12 Filed 01/21/20                 Entered 01/21/20 10:22:36              Page 1 of 1




BTXN 112 (rev. 10/02)
                                      UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF TEXAS


In Re:                                                       §
Chaparral Home Builders, LLC                                 §    Case No.: 19−33400−bjh7
                                                             §    Chapter No.: 7
                                          Debtor(s)          §


          ORDER APPROVING TRUSTEE REPORT AND DISCHARGING TRUSTEE
      The Trustee appointed in the above listed case has filed the Trustee's Report. It is, therefore

      ORDERED that the trustee be discharged.



DATED: 1/21/20                                   FOR THE COURT:
                                                 Robert P. Colwell, Clerk of Court

                                                 by: /s/S Janes, Deputy Clerk
